Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimiro (FR2659571A1).
Regrading claim 1, Vladimiro discloses a jaw plate (fig.1:(11)) for a jaw crusher (paragraphs 15 and 61) comprising: 
a main body (fig.1: the body of the jaw (11)) having a front crushing face (fig.1: (18)) arranged to face an opposed jaw plate (fig.1: (11’)) of the crusher and a rear mount face (fig.1: (19)) positionable against a support frame (fig.1: (12)) to mount the jaw plate (fig.1:(11)) within the crusher (paragraphs 79-85), 
the main body having a first and a second lengthwise end (see fig.1 below); and 
at least one first and at least one second mount flange (fig.1: top and bottom elements (20)) projecting rearwardly from the rear mount face (fig.1: (19)), 
the first mount flange (fig.1: the top element (20)) being positioned towards but separated from the first lengthwise end (see fig.1 below) and the second mount flange (fig.1: the bottom element (20)) being positioned towards but separated from the second lengthwise end in the lengthwise direction (see fig.1 below), 
such that the first mount flange and the second mount flange (fig.1: top and bottom elements (20)) are separated and spaced apart lengthwise on the rear mount face, 
the first mount flange (fig.1: the top element (20)) being arranged to be received and accommodated within a first cavity (fig.1: (23)) and the second mount flange (fig.1: the bottom element (20)) being arranged to be received and accommodated within a second cavity (fig.1: (22)), 
the first and second cavities (fig.1: (23) and (22)) being recessed inwardly at a jaw plate support face of the support frame (fig.1: (12)), 
wherein at least the first mount flange (fig.1: the top element (20)) includes a first retainer face (fig.1: the face of top element (21)) aligned transverse to the rear mount face (fig.1: (19)) to provide a first wedging part (fig.1: the wedge of the top element (21)) to cooperate with a wedging part (fig.1: (33)) of a first retaining assembly disposed within the first cavity to releasably mount the jaw plate against the support frame of the crusher (paragraphs 99-115).

    PNG
    media_image1.png
    803
    690
    media_image1.png
    Greyscale















Reagding claims 1, 4 and 7; Vladimiro does not disclose wherein the first retainer face in a rearward direction away from the rear mount face is inclined upwardly such that a rearwardmost end of the first retainer face is positioned closest to the first lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the first retainer face positioned closest to the rear mount face;
wherein the second retainer face in a rearward direction away from the rear mount face is declined downwardly such that a rearwardmost end of the second retainer face is positioned closest to the second lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the second retainer face positioned closest to the rear mount face; and 
wherein the first retainer face is upward facing in a direction towards the first lengthwise end of the jaw plate and the second retainer face is downward facing towards the second lengthwise end of the jaw plate.

However, Vladimiro disclose the first retainer face (fig.1: the face of the top element (21)) is inclined declined downwardly to abut the wedging part (fig.1: (33), the element (33) is inclined upwardly) with a complementary shape (paragraph 99); and 
the second retainer face (fig.1: the face of the bottom element (21)) is inclined upwardly to abut the wedging part (fig.1: (44)), the element (44) inclined downwardly) with a complementary shape (paragraph 89); 
So, having the first retainer face inclined upwardly or inclined downwardly is depending on the orientation of the first wedging part; and having the second retainer face inclined upwardly or inclined downwardly is depending on the orientation of the second wedging part; 
And both of the configurations of inclined upwardly and inclined downwardly of the first and second retainer faces are functionally the same and leading to the same result; 
There is no an expected result in the rearrangement of the Applicant’s claim.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the configuration of the first retainer face with respect to the wedging part (33) and the configuration of second retainer face with respect to the wedging part (44) of Vladimiro to have the wedging part (33) inclined downwardly and the complementary shape of the first retainer face is inclined upwardly; and have the wedging part (44) inclined upwardly and the complementary shape of the second retainer face is inclined downwardly for the purpose of  providing an elastic clamping mechanism which makes it possible to compensate for the expansions, deformations of any kind or displacements of the jaw so as to avoid to generate stresses in the structure of the jaw (Vladimiro: paragraphs 126-131), since it has held to be an obvious matter of design choice in order to provide a crushing system which allow to ideally precondition the material being fed to the press which may thus operate in an optimum manner (Paliard: col.1 lines 28-32). Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). this rearrangement is resulted to have wherein the first retainer face in a rearward direction away from the rear mount face is inclined upwardly such that a rearwardmost end of the first retainer face is positioned closest to the first lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the first retainer face positioned closest to the rear mount face;
wherein the second retainer face in a rearward direction away from the rear mount face is declined downwardly such that a rearwardmost end of the second retainer face is positioned closest to the second lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the second retainer face positioned closest to the rear mount face; and 
wherein the first retainer face is upward facing in a direction towards the first lengthwise end of the jaw plate and the second retainer face is downward facing towards the second lengthwise end of the jaw plate.


Regrading claim 2, Vladimiro discloses wherein the second mount flange (fig.1: the bottom element (20)) includes a second retainer face (fig.1: the face of the bottom element (21)) aligned transverse to the rear mount face (fig.1: (19)) to provide a wedging face (fig.1: the wedge of the bottom element (21)) arranged to cooperate with a wedging part (fig.1: (44)) of a second retaining assembly disposed within the second cavity (fig.1:(22)) to releasably mount the jaw plate against the support frame of the crusher.  

Regrading claim 5, Vladimiro discloses wherein the first and second mount flanges (fig.1: the top and bottom element (20)) include a respective lower and upper face aligned transverse or perpendicular to the rear mount face (fig.1: (19)) and the respective first and second retainer faces, such that a thickness of each respective first and second mount flange decreases in the rearward direction away from the rear mount face (fig.1:the thickness of the elements (20) is decreasing toward the element (19)).  

Regrading claim 6, Vladimiro discloses wherein an angular orientation of the first and second retainer faces (fig.1: the face of top element (21) and the face of the bottom element (21)) relative to the rear mount face (fig.1: (19)) is approximately equal in the respective inclined and declined orientations.  



Regrading claim 8, Vladimiro discloses wherein the first and second retainer faces (fig.1: the face of the top element (21) and the face of the bottom element (21)) are generally planar and have a length that extends widthwise across the jaw plate at the rear mount face in a direction between lengthwise extending edges of the jaw plate (fig.5: see the length of the element (20), the element (21) is part of the element (20)).  

Regrading claim 9, Vladimiro discloses wherein the first and second mount flanges (fig.1: the face of the top element (21) and the face of the bottom element (21)) are located exclusively at the rear mount face (fig.1: (19)) and do not extend to the respective lengthwise ends or lengthwise extending edges of the jaw plate.  


Regarding claims 10-11, Vladimiro discloses the first and second flanges (fig.1: the top and bottom elements (20)) extend rearwardly from the rear mount face (fig.1: (19)); 

Vladimiro does not disclose a distance by which the first and second flanges extend rearwardly from the rear mount face is in a range 20 to 50% of a thickness of the jaw plate at the lengthwise positions of the first and second flanges at the jaw plate; wherein said range is 30 to 40%.
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Vladimiro to modify the distance by which the first and second flanges extend rearwardly from the rear mount face to be at a range 20 to 50% of the thickness of the jaw plate at the lengthwise positions of the first and second flanges at the jaw plate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 12, Vladimiro disclose the first flange (fig.1 the top element (20)) is separated from the first end of the jaw plate by a distance;
 
Vladimiro does not disclose the first flange is separated from the first end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Vladimiro to modify the distance that separated the first flange from the first end of the jaw plate to be in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 13, Vladimiro disclose the second flange (fig.1: the bottom element (20)) is separated from the second end of the jaw plate by a distance;
Vladimiro does not disclose the second flange is separated from the second end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Vladimiro to modify the distance that separated the second flange from the second end of the jaw plate to be in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regrading claim 14, Vladimiro discloses comprising two first mount flanges (fig.5: the top elements (20)) extending from the rear mount face at the same lengthwise position of the jaw plate and two second mount flanges (fig.5: the bottom elements (20)) extending from the rear mount face at the same lengthwise position at the jaw plate.  

Regrading claim 15, Vladimiro discloses a jaw assembly for a jaw crusher comprising: 
a frame (fig.1: (27)) mountable within a jaw crusher (fig.1: (10)) that, in part, defines one of the jaws (fig.1: (11) and (11’)) of the crusher, 
the frame having a support face for mounting a jaw plate as claimed in claim 1 (see the rejection of claim 1 above) against which material is capable of being crushed, 
the frame having at least one first cavity (fig.1: (23)) recessed inwardly from the support face of the frame at a first region towards a first end of the frame in the lengthwise direction (see fig.1 above) and at least one second cavity (fig.1: (22)) recessed inwardly from the support face of the frame and positioned towards a second end of the frame in the lengthwise direction (see fig.1 above), 
wherein the first and second mount flanges (fig.1: the top and bottom elements (20)) and the first and second cavities (fig.1: (23) and (22)) are dimensioned respectively such that the first and second mount flanges are accommodated within the first and second cavities respectively; and 
a first jaw plate retainer assembly having a retainer head (fig.1: (33)) to frictionally engage the first mount flange (fig.1: the top element (20)) within the first cavity (fig.1: (23)) and a second jaw plate retainer assembly having a retainer head (fig.1: (44)) to frictionally engage the second mount flange (fig.1: the bottom element (20)) within the second cavity (fig.1: (22)).  

Regrading claim 16, Vladimiro discloses a jaw crusher comprising the jaw assembly as claimed in claim 15 (fig.1 and paragraph 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725